Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment received December 3, 2021 is entered.  Claims 1, 7, and 17 were amended.  Claim 14 is a cancelled claim.  Claims 1-13 and 15-20 are pending.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Mashimo et al. (JP 2010-045222 A), which was discussed in the last office action (mailed 09/08/2021).  The prior art fails to teach or to render obvious the specific arylamine-based compounds of claims 1, 7 and 17 or a light emitting device including the compounds.  Claims 1-13 and 15-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786